                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



 PRO CUSTOM SOLAR LLC,
 doing business as MOMENTUM                    Case No. 20–cv–09994–CCC–ESK
 SOLAR,

           Plaintiff,
                                                             OPINION
     v.

 FREEDOM FOREVER, LLC, et al.,

           Defendants.


KIEL, U.S.M.J.

     THIS MATTER is before the Court on the Court’s order to show cause as
to why the claims in this case should not be: (1) severed pursuant to Federal Rule
of Civil Procedure (Rule) 21; and (2) transferred pursuant to 28 U.S.C. § 1404(a)
(Section 1404(a)) to federal district courts in Texas and Florida. (ECF Nos. 51,
57). 1 Plaintiff opposes a severance and a transfer.        (ECF Nos. 52, 55, 59, 61.)
Defendants Freedom Forever, LLC (Freedom) and Andrew Vidal, in response,
expressed their amenability to a severance of the claims asserted against them,
along with a transfer of those claims to the Western District of Texas.       (ECF Nos.
56, 58, 62.) Defendants Roberto Morffi, Marcelo Bonani, Jonathan Haines
Salmons, Kenneth Sidall, Erik Bengtsson, and Erick Rodriguez (Florida
Defendants), for their part, would agree to a severance of the claims asserted
against them, followed by a transfer of those claims to the Middle District of




     1  The Court previously set forth the basis for the authority to address the issue of
transfer on a sua sponte basis. (ECF No. 51.) The parties have not challenged that
authority.
Florida.   (ECF Nos. 54, 60.)2 For the reasons stated herein, I will make the
following rulings:
     (1)   the following claims are severed from this civil action number: (a) the
claims that are asserted against the Florida Defendants, and (b) the claims that
are asserted against Freedom that concern Freedom’s conduct in conjunction with
the Florida Defendants in Florida (collectively, Florida Claims);
     (2)   plaintiff is directed to file an amended complaint under this civil action
number concerning only the claims that are asserted against: (a) Vidal, and (b)
Freedom that concern Freedom’s conduct in conjunction with Vidal in Texas
(collectively, Texas Claims);
     (3)   plaintiff is directed to bring a new case in the District of New Jersey
containing the Florida Claims, with a notation on the civil cover sheet that such
new case is related to the case pending under this civil action number and should
be assigned to District Judge Claire C. Cecchi and to me as Magistrate Judge;
     (4)   upon the filing of the amended complaint for the Texas Claims under
this civil action number, I will transfer the Texas Claims to the Western District
of Texas; and
     (5)   upon the filing of the new case containing the Florida Claims, I will
transfer the Florida Claims to the Middle District of Florida.

                BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff is a New Jersey citizen “engaged in the sale, design and installation
of solar-electric systems to residential and commercial property owners in New
Jersey, New York, California, Florida, Connecticut and Texas.”        (ECF No. 1 ¶ 11;
ECF No. 5.) Freedom is a California citizen engaged “in the business of selling,
designing and installing solar-electric systems to residential customers and


     2   Rodriguez has not appeared in the case. However, as Rodriguez is a Florida
citizen (ECF No. 1 ¶ 21), and as plaintiff has not requested that the Clerk of the Court
enter default against Rodriguez under Rule 55(a), I will include him as being among the
Florida Defendants.



                                             2
commercial businesses across multiple states, including New Jersey, Arizona,
California, Colorado, Florida, Nevada, Texas, and Utah.”     (ECF No. 1 ¶ 12; ECF
No. 30.) Freedom is parent to a New Jersey subsidiary—Freedom Forever New
Jersey LLC (FFNJ) (ECF No. 1 ¶ 28)—but plaintiff has not named FFNJ as a
defendant in the case.   (ECF No. 1.)
     The Florida Defendants are all Florida citizens, while Vidal is a Texas
citizen.   (Id. pp. 4, 5.) Plaintiff alleges the Florida Defendants and Vidal are
plaintiff’s former employees and are current employees of Freedom.         (Id. pp. 4–
6.) Plaintiff further alleges Freedom has induced the Florida Defendants and
Vidal to work for Freedom “in contravention of binding non-compete, non-
solicitation agreements,” and Freedom has “stolen and [is] using [plaintiff’s] trade
secrets and proprietary information for [its] benefit.”     (Id. ¶¶ 1, 2.) Plaintiff
consequently brings this case to recover damages for, among other claims,
tortious interference and breach of contract.   (Id. pp. 24–33.)
     The Court initially ordered the parties to show cause as to why all of the
claims should not be transferred to a federal district court in Florida.   (ECF No.
51.) However, after reviewing the parties’ submissions and conducting a
hearing, the Court ordered further briefing on the issue of venue and
supplemental briefing on the issue of severance.     (Docket entry after ECF No.
56; ECF No. 57.)

                         DISCUSSION AND ANALYSIS

     I.    JUMARA
     The standard the Court must apply for determining whether to transfer an
action to a different venue pursuant to Section 1404(a) is well-settled.          See
Jumara v. State Farm Ins. Co., 55 F.3d 873, 879–80 (3d Cir. 1995) (setting forth
the factors to be considered); see also In re Amendt, 169 F.App’x 93, 96 (3d Cir.
2006) (reiterating the Jumara holding).    The Court possesses broad discretion to
transfer an action to a federal district court where the action might have been




                                           3
brought.      See 28 U.S.C. § 1404(a); see also Jumara, 55 F.3d at 875; id. at 877 n. 3;
id. at 883.

      II.     RULE 21
      The Court is authorized to “sever any claim against a party.” Fed.R.Civ.P.
21.   That authority is broad and discretionary.       See Thompson v. Ferguson, No.
19-03517, 2021 WL 776721, at *2 (3d Cir. Mar. 1, 2021).

      III. FLORIDA CLAIMS
      As to the Florida Claims, plaintiff has failed to show that the factors
delineated in the initial order to show cause (ECF No. 51 pp. 3–4) do not warrant
a transfer of the Florida Claims to a Florida court, specifically:

      (1) the Florida Defendants are citizens of, and work exclusively in,
      Florida;

      (2) the citizens of Florida will have an interest in the outcome of the
      Florida Claims, because the Florida Defendants operated from there;

      (3) plaintiff, and either Freedom or a Freedom subsidiary, have
      operations in Florida;

      (4) plaintiff itself alleges Freedom engaged in violative conduct in
      conjunction with the Florida Defendants in Florida (ECF No. 1 ¶ 7; id.
      ¶ 95 (alleging Freedom and Morffi “contrived a scheme by which to
      acquire [plaintiff’s] key sales employees in Florida”));

      (5) a Florida federal district court will be authorized to exercise
      jurisdiction over plaintiff, because plaintiff established a presence in
      Florida by virtue of hiring Florida citizens to provide services to
      customers in Florida;

      (6) plaintiff has previously demonstrated its ability and willingness
      to have its representatives travel to Florida because plaintiff hired the
      Florida Defendants to perform services in Florida and presumably to
      train and oversee its workforce there (see id. ¶¶ 35, 84 (plaintiff stating
      it has facilities and employees in six states, including Florida)); and

      (7) the Florida Defendants never performed any services for plaintiff
      in New Jersey (ECF No. 44-1 pp. 8, 9).



                                              4
     Plaintiff argues the Florida Defendants all signed employment agreements
with forum selection clauses (Forum Selection Clauses) setting forth New Jersey
as the forum in which in any litigation arising from the employment relationship
should proceed.     (ECF No. 1 ¶ 25.) The Forum Selection Clauses, which
plaintiff submitted for review in response to the order to show cause, provide as
follows: “The parties each consent to personal jurisdiction in the state (Middlesex
County vicinage) and federal courts in the State of New Jersey for any action
arising under this Agreement to enforce the provisions of Section 5 [i.e., the
restrictive covenants], and any other terms of this Agreement.”   (ECF No. 52 p. 5;
see also, e.g., ECF Nos. 52-1 p. 12.)
     However, as plaintiff concedes, the Forum Selection Clauses are not
mandatory.    (ECF No. 52 p. 5.) As a result, the Forum Selection Clauses are not
controlling, and they do not mandate that the Florida Claims must proceed in a
New Jersey court.     See Wall v. Corona Capital, LLC, 756 F.App’x 188, 191–92
(3d Cir. 2018) (holding this language—“the parties agree that venue lies in a court
of competent jurisdiction in [a certain jurisdiction]”—is not mandatory, as the
absence of the phrases “shall” or “will” means a clause “simply did not state that
venue could be laid only in [a certain court]”); Meridian Consulting I Corp., Inc.
v. Eurotec Can. Ltd., No. 19-22197, 2021 WL 689132, at *11 (D.N.J. Feb. 22, 2021)
(holding language that parties “‘agree to the jurisdiction of [a certain court]’ …
does not provide that disputes can be brought only in [that jurisdiction].   It lacks
the hallmarks of a mandatory clause, such as a requirement that disputes ‘shall
be submitted to the jurisdiction of particular courts,’ … or the terms ‘exclusive,’
‘sole,’ or ‘only.’”); Catalent, Inc. v. Danby, No. 20-12368, 2020 U.S. Dist. LEXIS
204883, at *22–23 (D.N.J. Nov. 2, 2020) (holding this language—“the parties
hereby submit to and consent to the jurisdiction of [certain] … courts, located in
the State of New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum”—to be
permissive, as “[i]t does not contain any crystalline term that excludes all other



                                           5
forums”); Hewlett-Packard Fin. Servs. Co. v. New Testament Baptist Church, No.
18-10230, 2019 WL 3800234, at *3 (D.N.J. Aug. 13, 2019) (holding this clause—
“consent to the jurisdiction of any local, state or Federal court located within the
State of New Jersey”—to be permissive, as it “does not designate New Jersey as
the exclusive forum,” and “does not limit New Jersey to be the only forum”). 3
      Furthermore, the portion of the Florida Claims concerning alleged conduct
by Freedom will also be severed and transferred to the Middle District of Florida,
as Freedom’s alleged conduct is intertwined with allegations levied against the
Florida Defendants. To the extent Freedom argues that it did not engage in any
violative conduct in Florida, and that its subsidiary Florida Forever Florida LLC
is the entity that is present in Florida (ECF No. 58 pp. 3, 6; ECF No. 58-1 p. 2),
this argument would be more properly addressed on a motion to dismiss in the
Middle District of Florida upon the transfer of the Florida Claims.             I will not
analyze the merits of the Florida Claims at this juncture.        I am only addressing
whether it would have been more appropriate to litigate the Florida Claims in
Florida.    Indeed, the Court is authorized to address the propriety of transferring
the Florida Claims to another venue, regardless of whether personal jurisdiction
has been demonstrated.        See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–67
(1962). 4


       3  Cf. Mancuso v. L'Oreal USA, Inc., No. 20-05701, 2021 WL 365228, at *5 (D.N.J.
Feb. 1, 2021) (holding a forum selection clause to be mandatory, as it provided that the
parties “agree and hereby submit to the exclusive personal jurisdiction and venue of
[certain] courts”); Faloni & Assocs., LLC v. Citibank, N.A., No. 19-09494, 2019 WL
5206058, at *3, n.1 (D.N.J. Oct. 16, 2019) (holding this clause—“[b]oth parties agree to
be subject to the jurisdiction of [certain] courts and that any and all claims arising from
this Agreement shall be litigated if at all in [a certain court]”—“indicates a clear and
mandatory forum selection clause indicating that this action must be exclusively
litigated in th[at court]”).

       4 To be clear, I emphasize that I am merely severing the Florida Claims from the
Texas Claims, and I am not dismissing the Florida Claims. The Florida Claims remain
viable at this juncture, and they may be litigated in the Middle District of Florida upon
their transfer.




                                              6
     IV. TEXAS CLAIMS
     Upon a review of plaintiff’s arguments concerning the Texas Claims,
plaintiff has failed to show that the factors warranting a transfer to the Western
District of Texas do not outweigh the reasons to allow the Texas Claims to remain
in New Jersey.   I find that:
     (1)   Vidal is a citizen of, and worked exclusively in, Texas;

     (2) the citizens of Texas will have an interest in the outcome of the
     Texas Claims, because Vidal operated from there;

     (3)   plaintiff had operations in Texas;

     (4) plaintiff itself alleges Freedom engaged in violative conduct in
     conjunction with Vidal in Texas (ECF No. 1 ¶ 7; id. ¶ 74 (alleging
     Freedom and Vidal “contrived a scheme by which to acquire [plaintiff’s]
     key installation employees in Texas”));

     (5) a Texas federal district court will be authorized to exercise
     jurisdiction over plaintiff, because plaintiff has a presence in Texas by
     hiring Texas citizens to provide services to customers in Texas;

     (6) plaintiff has previously demonstrated its willingness and ability
     to have its representatives travel to Texas because plaintiff hired Vidal
     to perform services in Texas and, presumably, to train and oversee its
     workforce there (see id. ¶¶ 35, 71 (plaintiff stating it has facilities and
     employees in six states, including Texas)); and

     (7) Vidal never performed any services for plaintiff in New Jersey
     (ECF No. 58 p. 3).

     Furthermore, as plaintiff concedes, the employment agreement between
Vidal and plaintiff did not contain a Forum Selection Clause.      (ECF No. 52 p. 7
(“This Court is correct in concluding that Plaintiff: (1) does not plead Vidal is
bound by a forum-selection clause; and (2) does not plead Freedom is bound by a
forum-selection clause.”).) Consequently, Vidal is not compelled to defend the
Texas Claims asserted against him in a New Jersey court.




                                           7
     As with my ruling with respect to the Florida Claims, the portion of the
Texas Claims concerning alleged conduct by Freedom will also be severed and
transferred to the Western District of Texas, as Freedom’s conduct is, likewise,
intertwined with allegations levied against Vidal.

     V.     FURTHER NOTES AS TO FREEDOM
     I have concluded that the Forum Selection Clauses are not mandatory, and
thus not controlling. In any event, Freedom would certainly not be bound by the
alleged Forum Selection Clauses even if they were mandatory in nature, as
Freedom was neither employed by nor in contractual privity with plaintiff.     See
In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48, 59 (3d Cir. 2018)
(setting forth the standard for determining whether a non-signatory should be
bound by a forum selection clause).
     In addition, I acknowledge that severing the claims that are asserted
against Freedom and transferring them to separate courts will cause some
inconvenience to Freedom.      However, Freedom’s alleged interactions with the
Florida Defendants are completely separate from its alleged interactions with
Vidal.    Thus, the Florida Claims that concern Freedom and the Texas Claims
that concern Freedom must be severed and transferred, respectively, to more
appropriate district courts.   See Allstate Ins. Co. v. Electrolux Home Prods., No.
18-00699, 2018 WL 3707377, at *8–9 (E.D. Pa. Aug. 3, 2018) (severing claims
brought by the same plaintiff against the same defendant, and then transferring
the claims to multiple appropriate district courts where the claims arose).

     VI. ADMINISTRATION OF SEVERANCE AND TRANSFER
     To ensure that these rulings are not thwarted by motion practice in the
transferee courts, and to avoid further expense by plaintiff, I will oversee the
severance of the Florida Claims and the Texas Claims here.     When the amended
complaint concerning only the Texas Claims under this civil action number and
the complaint concerning only the Florida Claims under a new civil action




                                           8
number are filed, I will then enter an order to transfer those separate cases to the
appropriate district courts.
                                   CONCLUSION
     Accordingly, and for the reasons stated above: (1) the Florida Claims are
severed from this civil action number; (2) plaintiff is directed to file an amended
complaint under this civil action number concerning only the Texas Claims
within 21 days; (3) plaintiff is directed to bring a new case in the District of New
Jersey containing the Florida Claims, with a notation on the civil cover sheet that
such new case is related to the case pending under this civil action number and
should be assigned to District Judge Claire C. Cecchi and to me as Magistrate
Judge, within 21 days; (4) upon the filing of the amended complaint for the Texas
Claims under this civil action number, I will transfer the Texas Claims to the
Western District of Texas; and (5) upon the filing of the new case containing the
Florida Claims, I will transfer the Florida Claims to the Middle District of
Florida.      The parties may appeal from this determination within 14 days of the
entry of this opinion and the separate order filed herewith.          See L.Civ.R.
72.1(c)(1).



                                                 /s/ Edward S. Kiel
                                                EDWARD S. KIEL
                                                UNITED STATES MAGISTRATE JUDGE
Dated: May 28, 2021




                                            9
